DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4-11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sass et al. (US 2008/0249383; hereinafter “Sass”).
Regarding claim 1, Sass discloses a measuring apparatus configured to be connected to an electrode to measure biopotential, the measuring apparatus comprising: a tubular elastic member (e.g. Fig. 2A, #209/210 – further where the material is defined as a “flexible substrate” at ¶¶ 35) configured to hold a cap to be mounted on the electrode (i.e. where the examiner notes element #202 is an electrode; accordingly, the tubular elastic member is configured to hold a cap to the electrode – but the cap and electrode are not positively recited in the body of the claim and not required by the invention); and an insertion portion configured such that the elastic member is insertable into the insertion portion (e.g. Fig. 2A, #206 – specifically the underside region, where element #209 inserts into element #206), wherein the elastic member comprises an entrance having a first inner diameter and a contracted portion having a second inner diameter smaller than the first inner diameter (i.e. where the notch 214 defines a second inner diameter smaller than the first inner diameter of the rest of the circumference).
Regarding claim 9, Sass discloses an elastic member having a tubular shape and configured to hold a cap that protects an electrode used with a measuring apparatus (e.g. Fig. 2A, #209/210 – further where the material is defined as a “flexible substrate” at ¶¶ 35), wherein the elastic member comprises an entrance having a first inner diameter and a contracted portion having a second inner diameter smaller than the first inner diameter (i.e. where the notch 214 defines a second inner diameter smaller than the first inner diameter of the rest of the circumference).
Regarding claim 13, Sass discloses an input box configured such that an electrode used with a measuring apparatus is connected to the input box, the input box comprising: a tubular elastic member (e.g. Fig. 2A, #209/210 – further where the material is defined as a “flexible substrate” at ¶¶ 35) configured to hold a cap to be mounted on the electrode (i.e. where the examiner notes element #202 is an electrode; accordingly, the tubular elastic member is configured to hold a cap to the electrode – but the cap and electrode are not positively recited in the body of the claim and not required by the invention ); and an insertion portion configured such that the elastic member is insertable into the insertion portion (e.g. Fig. 2A, #206 – specifically the underside region, where element #209 inserts into element #206), wherein the elastic member comprises an entrance having a first inner diameter and a contracted portion having a second inner diameter smaller than the first inner diameter (i.e. where the notch 214 defines a second inner diameter smaller than the first inner diameter of the rest of the circumference).
Regarding claim 2, Sass discloses the insertion portion comprises a through hole (e.g. Fig. 2A, #206 – where element 209 extends fully into the through hole under element 206).
Regarding claim 4, Sass discloses the elastic member further comprises an engagement portion configured to be engageable with the insertion portion in a state in which the elastic member is inserted inside the insertion portion (i.e. Fig. 2A, #208, 204, and the conductive electrode connector - all engage with the insertion portion).
Regarding claims 5-6 and 10, Sass discloses the engagement portion comprises a first rim extending radially outward at the entrance of the elastic member and the insertion portion comprises a receiving portion configured to receive the first rim at an end portion of the insertion portion (i.e. where the conductive element connected to the electrode has a first rim extending radially outward and connects underneath element 207 of the receiving portion).
Regarding claims 7 and 11, Sass discloses the engagement portion comprises a second rim extending radially outward at an end portion of the elastic member opposite to the entrance (i.e. where the examiner considers the portion shown in Fig. 2B, #218 to be a second rim extending radially outward at an end portion of the elastic member opposite – towards the bottom – of the member).
Regarding claim 8, Sass discloses at least one of the entrance of the elastic member and an end portion of the elastic member opposite to the entrance comprises a slit (e.g. element #214 @ Fig. 2A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sass in view of Rao et al. (US 2017/0290535; hereinafter “Rao”).  Sass fails to expressly disclose the elastic member further comprises a tapered surface over an entire circumference of the elastic member.  In the same field of endeavor, Rao teaches a similar elastic member comprising a tapered surface in order to make it easier for manufacturing purposes (e.g. Fig. 26, #1523; ¶¶ 112).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to apply the tapered surface as taught by Rao to the member of Sass, in order to yield the predictable results of incorporating efficient and well known methods of manufacturing the device to save cost or time. 







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792